734 N.W.2d 213 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William Edward ROWE, Defendant-Appellant.
Docket No. 133493. COA No. 273703.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal from the February 12, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. Further, for purposes of MCR 6.502(G)(1), the Court notes that the reference to MCR 6.508(D) in the Court of Appeals order appears to characterize the application in that court as involving a motion for relief from judgment. The application to the Court of Appeals was in fact from the judgment of conviction. It was properly denied for lack of merit.